Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2019

                                      No. 04-19-00106-CV

                                Patricia J. Snowden KARDELL,
                                             Appellant

                                                v.

                                LA SALLE COUNTY, TEXAS,
                                        Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 13-11-00266-CVL-A
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

        The trial court signed an order on November 1, 2018, which was made final by an order
of severance also signed on November 1, 2018. Because appellant did not file a motion for new
trial, motion to modify the judgment, motion for reinstatement, or request for findings of fact and
conclusions of law, the notice of appeal was due to be filed on December 3, 2018. See TEX. R.
APP. P. 26.1(a).

         Appellant filed a notice of appeal on February 1, 2019; however, her notice of appeal
stated she did not receive actual notice of the trial court’s order until December 3, 2018.
Appellant filed a motion in the trial court pursuant to Rule 306a to determine the date on which
her deadline for filing post-trial motions and her notice of appeal commenced. As noted,
however, appellant stated in her notice of appeal that she had actual notice of the trial court’s
order on December 3, 2018. Even accepting December 3, 2018 is the date on which her deadline
for filing her notice of appeal commenced, appellant’s notice of appeal was due to be filed on
January 2, 2019, and a motion for extension of time to file her notice of appeal was due on
January 17, 2019. As previously noted, appellant’s notice of appeal was filed on February 1,
2019.

       “[O]nce the period for granting a motion for extension of time under Rule [26.3] has
passed, a party can no longer invoke the appellate court’s jurisdiction. See Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). Because the notice of
appeal appears to have been untimely filed even accepting appellant did not have actual notice of
the trial court’s order until December 3, 2018, appellant is ORDERED to show cause in writing
within two weeks from the date this order is signed why this appeal should not be dismissed for
lack of jurisdiction. See id. All other appellate deadlines are suspended pending our resolution
of the jurisdictional issue.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court